19-896
     Liu v. Garland
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A205 610 836
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 30th day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RICHARD C. WESLEY,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JINBIN LIU,
14            Petitioner,
15
16                    v.                                         19-896
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Adedayo O. Idowu, Esq., New York,
24                                    NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Mary Jane
28                                    Candaux, Assistant Director;
29                                    Stephen Finn, Trial Attorney,
30                                    Office of Immigration Litigation,
31                                    United States Department of
32                                    Justice, Washington, DC.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Petitioner    Jinbin Liu, a native and citizen of                  the

 6   People’s Republic of China, seeks review of a March 13, 2019,

 7   decision of the BIA affirming a July 10, 2017, decision of an

 8   Immigration Judge (“IJ”) denying him asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Jinbin Liu, No. A205 610 836 (B.I.A. Mar. 13,

11   2019), aff’g No. A205 610 836 (Immig. Ct. N.Y. City July 10,

12   2017).       We   assume    the   parties’     familiarity      with     the

13   underlying facts and procedural history.

14         We have reviewed both the IJ’s and the BIA’s decisions

15   “for the sake of completeness.”                Wangchuck v. Dep’t of

16   Homeland   Sec.,    448    F.3d   524,   528   (2d   Cir.    2006).      The

17   applicable standards of review are well established.                    Y.C.

18   v. Holder, 741 F.3d 324, 332 (2d Cir. 2013).                The agency did

19   not err in finding that, although credible, Liu failed to

20   persuasively establish a well-founded fear of persecution on

21   account of his pro-democracy activities in the United States.

22   See   8 U.S.C.     § 1158(b)(1)(B)(ii)     (“The     testimony     of    the

                                         2
 1   applicant may be sufficient to sustain the applicant’s burden

 2   without corroboration, but only if the applicant satisfies

 3   the trier of fact that the applicant’s testimony is credible,

 4   is persuasive, and refers to specific facts sufficient to

 5   demonstrate that the applicant is a refugee.”).

 6         Absent     past   persecution,          an     applicant    may     establish

 7   eligibility for asylum by demonstrating a well-founded fear

 8   of    future   persecution,      8       C.F.R.      § 1208.13(b)(2),        “which

 9   requires that the alien present credible testimony that he

10   subjectively fears persecution and establish that his fear is

11   objectively reasonable,” Ramsameachire v. Ashcroft, 357 F.3d

12   169, 178 (2d Cir. 2004).                 To demonstrate an objectively

13   reasonable fear, an applicant must show either that he would

14   be “singled out” for persecution or that the country of

15   removal has a “pattern or practice” of persecuting “similarly

16   situated”      individuals.          8    C.F.R.       §   1208.13(b)(2)(iii).

17   “[I]n    order    to    establish        eligibility        for    relief       based

18   exclusively on activities undertaken after his arrival in the

19   United    States,       an   alien       must      make    some    showing      that

20   authorities in his country of nationality are (1) aware of

21   his     activities      or   (2) likely         to     become     aware    of    his

22   activities.”       Hongsheng Leng v. Mukasey, 528 F.3d 135, 138

                                               3
 1   (2d Cir. 2008).

 2          The agency reasonably declined to credit an unsworn

 3   letter from Liu’s wife asserting that Chinese officials know

 4   about Liu’s pro-democracy activities in the United States

 5   because the letter was written by an interested witness who

 6   was not subject to cross-examination.              See Y.C., 741 F.3d at

 7   334.    And the agency was not compelled to conclude that Liu’s

 8   testimony in this regard was particularly persuasive.                         See

 9   8 U.S.C. § 1158(b)(1)(B)(ii); Hongsheng Leng, 528 F.3d at

10   143.    Further, we have found “most unlikely” the “suggestion

11   that the Chinese government is aware of every anti-Communist

12   or pro-democracy piece of commentary published online,” and

13   have    deemed   speculative    the       assertion    that    the       Chinese

14   government will likely discover political activities in the

15   United States and articles published online years before a

16   noncitizen is removed.         Y.C., 741 F.3d at 334 (citing Jian

17   Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In

18   the    absence   of   solid   support      in   the   record   .     .    .   [an

19   applicant’s] fear is speculative at best.”)).                  Accordingly,

20   the agency reasonably concluded that Liu failed to establish

21   that Chinese officials are aware of or likely to become aware

22   of Liu’s pro-democracy activities.              See id.; Hongsheng Leng,

                                           4
 1   528 F.3d at 138.

 2          Alternatively,      the    agency   reasonably     found   that    Liu

 3   failed to establish that similarly situated individuals face

 4   persecution because “[t]he record is silent as to whether the

 5   Chinese government views domestic pro-democracy advocates

 6   differently from Chinese nationals who espouse pro-democracy

 7   ideals abroad.”         Y.C., 741 F.3d at 335.

 8          Because    Liu    failed   to   persuasively     demonstrate      that

 9   authorities are aware or are likely to become aware of his

10   political activities in the United States and failed to show

11   an objectively reasonable fear of persecution on account of

12   those activities, the agency reasonably concluded that he

13   failed to establish a well-founded fear of persecution.                  See

14   Y.C., 741 F.3d at 334–35; Hongsheng Leng, 528 F.3d at 142.

15   That    finding    was    dispositive      of   asylum,   withholding     of

16   removal, and CAT relief because all three claims were based

17   on the same factual predicate.*             See Paul v. Gonzales, 444

18   F.3d 148, 156-57 (2d Cir. 2006).




     * The BIA and Government incorrectly conclude that Liu waived
     his CAT claim before the BIA.      The IJ denied CAT relief
     because Liu failed to satisfy the lower burden of proving the
     well-founded fear required for asylum and thus Liu’s
     challenge to that finding on appeal to the BIA necessarily
     included a challenge to the denial of CAT relief.
                                            5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6